DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark Reichel on July 09, 2021.

The application has been amended as follows: 
Claim 14 has been replaced with 
-- 
14. A system for determining surface properties of a hollow biological structure, comprising the[[a]] device according claim 1, and a stimulatory system comprising a pump for injection of the fluid or gas, and a data acquisition and processing system operably coupled to the device and configured to obtain and process data from the device and data from the hollow biological structure.
--. 

Claim 16 has been replaced with 
-- 
16. A system for determining surface properties of a hollow biological structure, comprising the[[a]] device according claim 11, and a stimulatory system comprising a 
--. 


Reasons for Allowance
Claims 1-2, 4-17 are allowed over the prior art of record as amended in the response filed on July 6, 2021 and as amended in the examiner’s amendment above.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: “the wavelength sensing unit selected from the group consisting of a cylindrical sensing unit configured to obtain 360 degree data within the hollow biological structure, a square shaped sensing unit having sensing elements on all four sides so to obtain 360 degree data within the hollow biological structure, and a square shaped sensing unit having sensing elements on only one side so that the square shaped sensing unit is configured to obtain 360 degree data when the hollow biological structure when rotated … wherein the wavelength sensing unit is configured for obtaining spatial and temporal data on the surface properties of the target region of the hollow biological structure sufficient to distinguish between various blood perfusion levels at the target region when the one or more side holes are surrounded by the inflatable bag or balloon…” in combination with the rest of the limitations of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.